              Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 1 of 24




                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

    JOHN DOE,                                         §
                                                      §
                                 Plaintiff,           §       CIVIL ACTION NO.: 1:21-cv-541
               v.                                     §
                                                      §
    SOUTHWESTERN UNIVERSITY and                       §
    SHELLEY STORY,                                    §       JURY TRIAL DEMAND
                                                      §
                                 Defendants.          §


                 PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

         Plaintiff John Doe (“John”),1 by and through counsel, and for his Complaint against

Defendants Southwestern University (“Southwestern” or the “University”) and Shelley Story

(“Dean Story”) (together with Southwestern, the “Defendants”), states as follows:

                                              INTRODUCTION

         1.         This Complaint arises out of damages inflicted by Southwestern’s biased and

discriminatory investigative process, as overseen by Dean Story, after non-party Jane Roe (“Jane”)

made a false and retaliatory complaint of sexual misconduct against John.

         2.         Jane, a woman with no affiliation with Southwestern, filed her complaint with the

University after John made clear that he did not want a personal relationship with her.

         3.         Dean Story initiated Southwestern’s Title IX investigative process, even though the

University lacked jurisdiction over Jane’s complaint.

         4.         Southwestern found John responsible by crediting Jane’s false and unsubstantiated

allegations.



1
 A Motion to Proceed Under Pseudonym and for Protective Order is being filed concurrently with this
Complaint in order to protect John’s identity and that of his accuser.


                                                     1
4810-7095-1917, v. 5
              Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 2 of 24




         5.       Southwestern unlawfully expelled John.

         6.       John, a collegiate golfer, has lost his last opportunity to play NCAA golf.

         7.       John now files this Complaint against Southwestern, alleging that its conduct

violated Title IX and Texas state law. John also makes a claim of negligence against Dean Story

given her breaches of the legal duty she owed him.

         8.       John is seeking declaratory and injunctive relief to remedy Southwestern’s actions,

in the form of his expulsion being vacated and all record of it removed, as well as monetary

damages from Southwestern and Dean Story.

                                               PARTIES

         9.       John is a senior, college athlete at Southwestern with one semester remaining prior

to graduation and a resident of Texas. John is also a former recipient of a scholarship from

Southwestern. He was expelled from the University on May 4, 2021.

         10.      Southwestern is a private university located within the Western District of Texas.

Defendant Southwestern may be served through its registered agent, Capitol Corporate Services,

Inc. at 206 E. 9th St., Ste. 1300 Austin, TX 78701.

         11.      Dean Story is Southwestern’s Dean of Students and resides in the Western District

of Texas. She may be served personally at 1509 Watercrest Dr. Georgetown, TX 78626 or

wherever she may be found.

                                   JURISDICTION AND VENUE

         12.      This Court has jurisdiction over the subject matter of this action: (i) under 28 U.S.C.

§§ 1331 and 1343 because this action arises, in part, under the laws of the United States―Title IX

of the Education Amendments Act of 1972 (“Title IX”), 20 U.S.C. §§ 1681 et seq. and 42 U.S.C.

§ 1983; and (ii) pursuant to the principles of supplemental jurisdiction under 27 U.S.C. § 1367.




                                                    2
4810-7095-1917, v. 5
             Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 3 of 24




         13.      This Court has personal jurisdiction over Southwestern as it conducts business in

the State of Texas.

         14.      This Court has personal jurisdiction over Dean Story as she is a resident of Texas.

         15.      This Court is authorized to grant the declaratory relief sought under 28 U.S.C. §§

2201 and 2202 and Fed. R. Civ. P. 57 and 65.

         16.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                      BACKGROUND FACTS
                                       Title IX Enforcement

         17.      On April 11, 2011, the United States Department of Education’s Office for Civil

Rights (“OCR”) issued its now infamous “Dear Colleague Letter,” which instructed universities

on how to investigate and resolve complaints of sexual misconduct under Title IX, the statute that

forbids discrimination on the basis of sex by institutions that accept federal funding (“Dear

Colleague Letter” available at https://www2.ed.gov/about/offices/list/ocr/letters/colleague-

201104.html).

         18.      Educational institutions designed to educate America’s youth are ill-equipped to

adjudicate allegations of sexual assault, remain wary of bad publicity, and continue to overreact to

the threat of federal investigations, sanctions, and lawsuits, in part by discriminating against male

students on the basis of their sex.

         19.      Southwestern is particularly susceptible to this public pressure.

         20.      Southwestern students engaged in a series of protests in 2015 following the

University’s response to claims of sexual misconduct arising from a fraternity event.

         21.      In response to these 2015 protests, the university formed a committee of students

and staff to revise Southwestern’s sexual violence policy. Those proposed revisions included,

among other things, revising the definition of consent. See Ryan Autullo, Southwestern University



                                                    3
4810-7095-1917, v. 5
             Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 4 of 24




under another investigation for sexual assault, AUSTIN AMERICAN-STATESMAN (March 16, 2017,

12:01      AM),        https://www.statesman.com/NEWS/20170316/Southwestern-University-under-

another-investigation-for-sexual-assault.

         22.      On February 18, 2016, OCR launched a first investigation into Southwestern’s

handling of a sexual misconduct complaint, including whether Southwestern’s response to the

complaint was appropriate, timely, and fair. On March 13, 2017, the OCR initiated a second

investigation into Southwestern regarding a separate sexual misconduct complaint. See Clara

McMichael, Southwestern University Title IX Investigation, THE MEGAPHONE (April 18, 2017),

https://megaphone.southwestern.edu/2017/04/18/southwestern-university-title-ix-investigation/.

         23.      Three claims against Southwestern for Title IX violations remain pending with

OCR. See Office for Civil Rights, Pending Cases Currently Under Investigation at Elementary-

Secondary and Post-Secondary Schools as of May 28, 2021 7:30AM, U.S. DEPARTMENT                OF

EDUCATION (June 2, 2021), https://www2.ed.gov/about/offices/list/ocr/docs/investigations/open-

investigations/tix.html?queries%5Bstate%5D=TX&page=4&offset=60.

         24.      These public pressures, upon information and belief, have forced Southwestern to

overreact to student allegations and impose harsh sanctions even where, as here, the allegations

are unfounded, Southwestern lacked jurisdiction, the hearing was conducted in a manner

materially and unfairly inconsistent with Southwestern procedure, and the sanctions are

inappropriate.

         25.      Consequently, Southwestern institutionalized unfair procedures that lead to

wrongful punishments of students accused of misconduct.




                                                  4
4810-7095-1917, v. 5
             Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 5 of 24




                                   Southwestern’s Title IX Process

          26.     Southwestern has established a Student Sexual Misconduct Policy (the “Policy”).

A copy of the Policy may be found at https://www.southwestern.edu/life-at-southwestern/title-

ix/student-sexual-misconduct-policy/ and is attached hereto as Exhibit 1.

          27.     In Section 1, the Policy notes “[t]he University has an obligation to investigate and

resolve cases in which students feel they have been violated.” Id. (emphasis added).

          28.     In Section 2, the Policy states, “[t]he University may take disciplinary action in

response to incidents that take place during official functions of the University, or those sponsored

by registered student organizations, or incidents that have a substantial connection to the

interests of Southwestern University regardless of the location in which they occur.” Id. (emphasis

added).

          29.     The Policy provides adjudication options for students in Section 5 and contains no

indication that it will have jurisdiction over third-party complaints. Id. at Section 5.

          30.     Similarly, Title IX regulations provide “[a]t the time of filing a formal complaint,

a complainant must be participating in or attempting to participate in the education program or

activity of the recipient with which the formal complaint is filed.” 34 CFR§ 106.30(a)

          31.     The actual process that commences upon a complaint being filed is unclear. The

Policy states only “[o]nce the University is notified of allegations of sexual misconduct, an inquiry

(but not necessarily an investigation) must be initiated. If the inquiry identifies the Complainant,

and the Complainant desires to proceed with a formal disciplinary complaint against the

Respondent, a prompt, fair, and impartial investigation by the University will follow.” Id.

(emphasis added).




                                                    5
4810-7095-1917, v. 5
             Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 6 of 24




         32.      The Policy contemplates that investigations should ordinarily be completed within

sixty (60) days. Id. at Section 7.

         33.      Sexual misconduct complaints are heard by a Sexual Misconduct Hearing Board

(the “Hearing Board”). The Policy asserts that the potential members of the Hearing Board are

faculty members who receive formal training on topics such as “referral sources for assistance,

presentations on how Southwestern adjudicates sexual misconduct disciplinary cases, dynamics of

acquaintance rape scenarios, variable survivor reactions, myths and facts about sexual misconduct

that apply to both men and women, sensitivity to sexual orientation factors and appropriate

standards of proof.” Id. at Section 6.

         34.      Three faculty members who have received such training ultimately sit on the

Hearing Board. The parties are provided a list of potential Hearing Board members 48 hours prior

to the hearing, to whom they can object up to 24 hours prior to the hearing, but the parties are not

aware of the three members who will be sitting on the Hearing Board until the hearing itself. Id.

         35.      The Dean of Students is also permitted to attend the hearing and is tasked with

selecting the Hearing Board chair and presenting charges. Id. at Sections 6-7.

         36.      Hearing procedures permit the Complainant and the Respondent to testify and

respond to questions from the Hearing Board. Id. at Section 7.

         37.      The Policy does not expressly permit cross-examination, despite that Title IX

regulations mandate that parties be permitted to cross-examine each other. See 34 CFR §

106.45(b)(6)(i).

         38.      Upon completion of testimony, questions, and closing statements, the Hearing

Board deliberates. The Policy notes that “[a] preponderance of the evidence standard will




                                                  6
4810-7095-1917, v. 5
             Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 7 of 24




determine the violation, meaning that it is more likely than not that the Respondent committed the

conduct violation.” Exh. 1 at Section 7.

         39.      Further, the Policy states that if a Respondent is found responsible, “both the

Respondent and Complainant may make personal statements.” Id.

         40.      Following these personal statements and any statement of the Dean of Students

regarding recommended sanctions, the Hearing Board informs the Respondent of his sanction and

his right to appeal. Id.

         41.      The Policy has no requirements as to the contents of the outcome and in fact does

not even require a written outcome. The Policy does not address this fact even though Title IX

regulations require universities to issue a written determination that includes specific items,

including an identification of the allegations, a description of the university’s procedural steps,

findings of fact to support the determination, a description and rationale for the sanctions, and the

appeal process. See 34 CFR § 106.45(b)(7)(ii)(A-F).

         42.      The Respondent may appeal a finding of responsibility within three (3) business

days of receiving written notice of the hearing results. Appeals are made to the Office of the Vice

President for Student Life and may only be made on two grounds: (i) “the hearing was conducted

in a manner materially and unfairly inconsistent with the established Hearing Board procedure”;

and (ii) “information is available that was unavailable at the time of the hearing, and new

information is relevant to the Hearing Board’s determination.” See Exh. 1 at Section 12.

         43.      The Policy does not permit appeals on the grounds that the Title IX coordinator,

investigators, or decision-makers had a conflict of interest or bias against a party, as required by

Title IX regulations. See 34 CFR § 106.45(b)(8)(i)(C).




                                                  7
4810-7095-1917, v. 5
             Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 8 of 24




         44.      The appeal is reviewed by an “Appellate Board,” “composed of three (3) members

of the Hearing Board pool who were not involved in the original hearing or intake process.” The

Policy does not demand disclosure of the Appellate Board members to the Respondent. Exh. 1 at

Section 12.

         45.      The Appellate Board is empowered to: (i) uphold the original decision and sanction;

(ii) uphold the original decision and alter sanctions; (iii) refer the case to a rehearing; or (iv) refer

the case back to the Hearing Board for review. Id.

         46.      The Appellate Board makes its decision “based upon the written appeal and such

other information as the Appellate Board deems at its discretion to be relevant.” Id.

         47.      The decision of the Appellate Board is final and is mailed to both parties within 13

business days of receipt of the appeal. Id.

         48.      Similar to the hearing outcome, the Policy is silent on the necessary contents of the

appeal outcome, even though Title IX regulations require that universities “[i]ssue a written

decision describing the result of the appeal and the rationale for the result.” 34 CFR §

106.45(b)(8)(iii)(E).

         49.      The Appellate Board’s decision is final. See Exh. 1 at Section 12.

                        John is a Successful Student with a Promising Future

         50.      John is a 22-year old senior at Southwestern with just nine credits remaining prior

to graduation.

         51.      John is an excellent student, boasting a 3.5 GPA with a rigorous math major and

business minor. Due to his credentials, John received the prestigious Finch Scholarship from

Southwestern.

         52.      John is also a highly talented member of the Southwestern Men’s Golf team.




                                                    8
4810-7095-1917, v. 5
              Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 9 of 24




         53.      Playing at the college level allows athletes to play in various tournaments, to attract

sponsors for a post-college athletic career, and generally to make a name for themselves in the golf

world.

         54.      John plans to use his remaining athletic eligibility on his college team before

pursuing a professional golfing career.

Jane, a 38-Year Old Woman, Took Advantage of John, a Then-21-Year Old College Senior
         55.      John worked at Wingstop, a fast-food chain, for approximately five months

between May and October of 2020 to earn extra income.

         56.      While employed at Wingstop, John encountered Jane, a 38-year old woman who

was also working at Wingstop.

         57.      Jane is not, and has never been, a student or employee at Southwestern and, upon

information and belief, is not, nor has she ever been, affiliated with Southwestern in any capacity.

         58.      The two were cordial with each other as coworkers but did not socialize outside of

their jobs.

         59.      On November 8, 2020, after John had left Wingstop, he received a text from Jane

asking to hang out.

         60.      Having no other plans, John agreed and Jane took an Uber to his apartment, arriving

at approximately 7:30 PM.

         61.      Jane eventually said that she wanted to drink. Having no alcohol at his apartment,

John agreed to drive Jane to a local H-E-B, a supermarket chain.

         62.      Jane went inside to purchase alcohol while John stayed in the car. John did not ask

Jane to purchase any alcohol for him, did not pay Jane for purchasing alcohol, and ultimately did

not consume any alcohol that night.




                                                    9
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 10 of 24




         63.      After returning to his apartment, Jane proceeded to drink the alcohol that she had

purchased.

         64.      John did not drink alcohol or knowingly ingest any drugs that evening.

         65.      Later that evening, John suddenly felt ill.

         66.      While John had informed Jane that she could not stay the night at his apartment,

Jane claimed that it was too late for her to return home.

         67.      At some point, John felt the need to go to sleep. Upon information and belief, Jane

remained in the living room.

         68.      John woke up the next morning alone in his bedroom around 8:00 AM. When John

woke up, he was groggy, confused, and unsure of his surroundings.

         69.      John returned to the living room, but Jane was in the second bedroom, which

belonged to his out-of-town roommate.

         70.      John had a class that morning at 11:00 AM and still needed to complete work prior

to the class. He knocked on the second bedroom door and informed Jane that she needed to leave.

         71.      Jane eventually exited the bedroom and said that she did not have money for an

Uber. John called, and paid for, the Uber for Jane.

         72.      When the Uber arrived, Jane informed John that she had a good time and left his

apartment.

         73.      Jane sent John several text messages later that day, in part reiterating that she had

a good time. John responded twice and never texted her again after that.

         74.      Jane continued to text John in the following days, but he did not respond to these

messages.




                                                    10
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 11 of 24




         75.      Jane’s tone in the text messages was initially friendly, but became increasingly

aggressive as John did not respond.

         76.      A few days after the night in question, Jane texted John her location and asked him

to meet her for drinks. After John did not respond, Jane suddenly shifted to claiming that John had

sexually assaulted her while she was intoxicated and had given her a sexually transmitted infection

(“STI”).

         77.      Jane’s claims are entirely fabricated: not only was John incapable of physically

taking advantage of Jane in any way given his condition that night, but John had tested negative

for STIs.

         78.      Rather, Jane only made her claims and sought retribution when John made clear

that he was uninterested in having a relationship with her.

                           John is the Subject of a Retaliatory Complaint

         79.      On November 16, 2020, John received an email from Southwestern Dean of

Students Shelley Story (“Dean Story”).

         80.      In part, Dean Story stated that she “received a report from a non-student alleging

that [John] violated the University’s sexual misconduct policy” (emphasis added).

         81.      Later that day, Dean Story sent John a copy of the allegations that Jane made against

him.

         82.      Jane’s claims are rife with untruths and inconsistencies. For example, she alleges

that John “forced her to consume heavily large amounts of drinking alcohol while she was

unconscious and heavily intoxicated with a blood alcohol level past 2.0,” even as she later




                                                   11
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 12 of 24




acknowledges that she did not receive medical treatment to verify her blood alcohol concentration

(“BAC”) level.2

         83.      Jane was also openly hostile and threatening towards John. In part, she stated that

she “do[es]n’t care if [Southwestern] ha[s] to expel him from campus and have him arrested” and

noted that she has “male friends” who would “find him and kill him”.

         84.      John received a formal notice letter from Dean Story two days later on November

18, 2020. The notice letter stated that John is charged with violating the Policy’s prohibition on

sexual misconduct by interacting with an incapacitated person.

         85.      The notice letter specifically stated that “[b]ecause Jane is not a member of the SU

community, no interim measures are being imposed at this time.” (emphasis added).

                           A Grand Jury Refuses to Find Probable Cause

         86.      Simultaneously with informing John of Southwestern’s investigation, Dean Story

also informed John that Jane’s allegations would be relayed to the local police department.

         87.      A detective from the Georgetown Police Department (“Georgetown PD”) fully

investigated Jane’s allegations and met with her numerous times.

         88.      John cooperated with the investigation and provided Georgetown PD with

sufficient evidence to corroborate his account of the evening. This evidence included a negative

December 2020 test result for the STI that Jane alleged she contracted from him, conclusively

proving the falsity of Jane’s claim.



2
  John notes that this claim of Jane’s is false and objectively unbelievable on its face. A BAC level
at .40% and above may cause coma or death. Nicolle Monico, Blood Alcohol Level & Effects on
the Body, AMERICAN ADDICTIONCENTERS (November 5, 2020), https://www.alcohol.
org/effects/blood-alcohol-concentration/. Further, the highest BAC ever recorded was a 1.48%,
well below Jane’s baseless claim of her BAC being “past 2.0”. See David Farache, What is the
Lethal Blood Alcohol Level?, RECOVERY BY THE SEA (May 20, 2019, 11:55 AM),
https://rbsrehab.com/lethal-blood-alcohol-level/.


                                                   12
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 13 of 24




         89.      Accordingly, Georgetown PD declined to issue a warrant for John’s arrest and

instead referred the case to the District Attorney’s office to determine whether probable cause

existed to support prosecuting John.

         90.      “Probable cause” generally requires a set of facts and conditions sufficient to form

a reasonable basis for a belief that a crime has been committed.

         91.      A grand jury convened on March 16, 2021 and issued a “no bill,” meaning that

probable cause did not exist.

         92.      Thus, even under the lowest legal standard of proof, the Texas criminal justice

system declined to move forward with Jane’s claims against John.

         93.      John informed Dean Story of the “no bill.”

                       A Southwestern Hearing Board Finds John Responsible

         94.      After charging John with a Policy violation in November 2020, Southwestern’s

investigation and hearing process proceeded extremely slowly.

         95.      In fact, Dean Story informed John on December 18, 2020 that the process was

“paused” because Southwestern could not get into contact with Jane.

         96.      The process did not restart until January 29, 2021 when Jane finally responded to

Southwestern. The practical effect of this delay was that these allegations and the threat of serious

sanctions were hanging over John’s head during Fall 2020 semester finals and throughout the

Spring 2021 semester.

         97.      John eventually met with Dean Story for an interview on April 1, 2021, during

which he provided Dean Story with a written statement outlining his version of events. John also

provided Dean Story with his negative test results of the STI that Jane alleges she contracted from

him and the “no bill” result from the grand jury.




                                                   13
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 14 of 24




         98.      The hearing was eventually scheduled to take place virtually on May 4, 2021, while

John was in the midst of his final exams, and in fact occurred on that day.

         99.      At the hearing, Jane made her opening statement, during which she spoke for over

one hour on a range of topics that were not relevant to her allegations against John and had the

potential to unfairly prejudice the Hearing Board against him.

         100.     Following her statement, the Hearing Board posed numerous sympathetic questions

to Jane, but failed to ask her about the clear issues with her narrative, including how John forced

her to drink while she was unconscious, her alleged 2.0 BAC, and the STI that she could not have

contracted from John.

         101.     After a 15-minute recess, John provided his own statement, which in part

highlighted the credibility and factual issues with Jane’s story.

         102.     The Hearing Board posed a series of aggressive questions to John which revealed

they had predetermined his responsibility and held archaic beliefs about him as a male student.

The Hearing Board asked John questions that they never asked Jane, including repeatedly asking

why John wanted her to come over, why he allowed her to stay overnight, and why he did not force

her to leave.

         103.     Neither John nor his advisor were given the opportunity to cross-examine Jane.

         104.     After questioning John, the Hearing Board met to deliberate before returning to

announce that they had found John responsible for violating the Policy.

         105.     John made a brief statement in which he expressed his hope that he would be able

to complete his degree at Southwestern, after which the hearing ended.

         106.     Upon information and belief, the hearing was audio recorded, although John has

never received a copy of the audio recording.




                                                  14
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 15 of 24




         107.     Dean Story emailed the hearing outcome on May 5, 2020. A copy of the hearing

outcome letter (the “Hearing Outcome”) is attached as Exhibit 2.

         108.     The Hearing Outcome claimed that the preponderance of the evidence standard had

been met, such that the Hearing Board found John responsible for violating the Policy. Id.

         109.     The Hearing Outcome contains only three sentences of rationale, which criticizes

John’s recounting and claims that his “account failed to counter the evidentiary weight of [Jane’s]

narrative.” Id. These statements entirely ignore John’s illness that evening, the many issues with

Jane’s claims, and that a grand jury reviewed similar evidence and did not find that even probable

cause, a much lower standard than the preponderance of the evidence, existed.

         110.     The Hearing Board determined the appropriate sanction was expulsion,

notwithstanding that John was just credits away from graduation.

                       Southwestern Rejects John’s Appeal without Rationale

         111.     Per the Policy, John timely submitted his appeal within three business days on May

7, 2021 on the grounds that the hearing was conducted in a manner materially and unfairly

inconsistent with the Policy, and that the sanction was inappropriate.

         112.     In relevant part, John noted that the Hearing Board treated John differently during

the hearing, including by asking him questions that they declined to ask Jane, that the Hearing

Board failed to give any credence to the fact that John demonstrated her claim regarding STIs was

false, and that a grand jury declined to find probable cause.

         113.     The Appellate Board, the composition of which is still unknown to John, issued its

decision on May 20, 2021. A copy of the appeal outcome letter (the “Appeal Outcome”) is attached

as Exhibit 3.




                                                  15
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 16 of 24




         114.     The Appellate Board baselessly rejected John’s appeal, stating only that they

“reviewed all evidence and have come to the same conclusion of finding [John] responsible and

[they] uphold the sanction of expulsion.” Id.

         115.     The Appeal Outcome thus concluded that John was expelled with no remaining

options for appeal.

                                      IRREPARABLE HARM

         116.     Southwestern followed a flawed process infected with gender bias as a result of the

public pressures on it from the community and from Jane’s inflammatory (and demonstrably false)

statements throughout the process.

         117.     This discriminatory tone lasted through the hearing and appeal process, as John was

wrongfully found responsible even as the preponderance of the evidence standard was not, and

could not be, met.

         118.     The sanction of expulsion is excessive and unwarranted. John has only nine credits

remaining to graduate and those credits can only be fulfilled at Southwestern.

         119.     John’s ability to play college golf has also been frustrated, as he enrolled at

Southwestern for the express purpose of playing golf, participating in tournaments, and attracting

sponsors.

         120.     An expulsion on his record will severely and irreparably harm John’s educational

career. Further, the expulsion ensures that John’s reputation is tarnished and his collegiate golfing

career was cut short, causing severe harm to his economic prospects and future employment

opportunities.




                                                  16
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 17 of 24




                                            CLAIM ONE
                                        Declaratory Judgment
                                       (Against Southwestern)

         121.     John restates and re-avers each and every allegation in the preceding paragraphs as

if fully restated herein.

         122.     An actual and justiciable controversy exists between John and Southwestern related

to whether the University’s policies and disciplinary process violate Title IX.

         123.     The Court, pursuant to 28 U.S.C. § 2201(a) and Fed. R. Civ. P. 57, should declare

that Southwestern’s Title IX process is unlawful because it, inter alia: (i) allowed the University

to investigate and adjudicate the complaint of a non-student against John, in violation of 34 CFR§

106.30(a); (ii) permitted the University to override the grand jury’s finding of no probable cause

and claim that a higher burden of proof had been met; (iii) did not provide John with the

opportunity to cross-examine Jane, in violation of 34 CFR § 106.45(b)(6)(i); (iv) did not permit

John to appeal the Hearing Outcome on the grounds of conflict of interest or bias, in violation of

34 CFR § 106.45(b)(8)(i)(C); and (v) allowed the University to issue a Hearing Outcome and an

Appeal Outcome devoid of substantive rationale and baselessly upholding the sanction of

expulsion, in violation of 34 CFR § 106.45(b)(7)(ii) and 8(iii)(E).

         124.     Such a declaration is proper, pursuant to U.S.C. § 2201(a), because it would

terminate an “actual controversy” between the parties and declare John’s rights with respect to

these issues.

                                           CLAIM TWO
                                         Violation of Title IX
                                       (Against Southwestern)

         125.     John restates and re-avers each and every allegation in the preceding paragraphs as

if fully restated herein.




                                                  17
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 18 of 24




         126.     Title IX, 20 U.S.C. §§ 1681 et seq., provides, in relevant part, “[n]o person in the

United States shall, on the basis of sex, be excluded from participation in, be denied the benefits

of, or be subjected to discrimination under any education program or activity receiving Federal

financial assistance.”

         127.     Title IX is enforceable through an implied right of action affording an individual

discriminated against due to his or her gender pecuniary damages and equitable relief.

         128.     Southwestern is a recipient of federal funding.

         129.     The conduct of Southwestern discriminated against John on the basis of his sex

through a discriminatory, gender-biased implementation of the process, in the context of pressure

from OCR and the Southwestern community.

         130.     Southwestern proceeded with an investigation even though it lacked jurisdiction

under Title IX and repeatedly admitted that Jane was a non-student.

         131.     Southwestern credited Jane’s version of events even though her account was

uncredible and, at points, impossible.

         132.     Southwestern ignored all evidence supporting John’s version of events.

         133.     Southwestern disregarded the fact that Georgetown Police Department declined to

issue a warrant for John’s arrest.

         134.     Southwestern disregarded the fact that the grand jury issued a “no bill” on March

16, 2021 on identical facts and under a lower standard of proof.

         135.     Instead, Southwestern was intent on finding John responsible even though the

preponderance of the evidence standard was not, and could not, be met.

         136.     Southwestern simply chose to believe Jane because she is a woman and to

disbelieve John because he is a man.




                                                   18
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 19 of 24




         137.     In adjudicating a complaint that it did not have jurisdiction over, and in wrongfully

finding John to be responsible for a violation that he did not commit just because he was a man

and the alleged victim was a woman, Southwestern reached an erroneous outcome, in violation of

Title IX.

         138.     In crediting Jane’s version of events even though many of her claims were

demonstrably and conclusively proven false, and wrongfully discrediting John’s account, and

cross-examining John about why he would socialize with Jane, Southwestern made archaic

assumptions about John, in violation of Title IX.

         139.     In adjudicating a claim made by a female non-student and bestowing favorable

treatment on her throughout the process, while precluding John from asserting his rights and

placing him at a disadvantage, Southwestern treated John differently due to his sex and engaged

in selective enforcement, in violation of Title IX.

         140.     Southwestern has failed to remediate its discriminatory actions against John and he

is now at risk of irreparable harm to his reputation and to his future educational, economic, and

professional prospects.

         141.     As a direct and proximate result of Southwestern’s actions and omissions, John has

suffered and is entitled to compensatory damages in an amount to be determined at trial, but that

accounts for all emotional distress that he has suffered, plus prejudgment interest, attorney fees,

and costs.

                                          CLAIM THREE
                                         Breach of Contract
                                       (Against Southwestern)

         142.     John restates and re-avers each and every allegation in the preceding paragraphs as

if fully restated herein.

         143.     John and Southwestern entered into a valid contract, which incorporated the Policy.


                                                   19
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 20 of 24




         144.     Southwestern offered enrollment and a scholarship to John, and he accepted that

offer and paid Southwestern remaining tuition.

         145.     John satisfied all obligations required by Southwestern to remain in good standing

and enrolled at Southwestern, with the understanding and reasonable expectation that

Southwestern would fulfill its contractual obligations to him.

         146.     Southwestern breached its contractual obligations to John by, inter alia:

(i) adjudicating Jane’s claim even though it lacked jurisdiction because Jane is not a student and

the incident did not have a substantial connection to the interests of Southwestern; (ii) failing to

conduct a prompt, fair, and impartial investigation, and instead prolonging the investigation for

approximately six months; (iii) finding him responsible even though the preponderance of the

evidence standard was not met; and (iv) denying John’s appeal even as he met the requisite

standard for appeal.

         147.     As a direct and proximate result of Southwestern’s actions and omissions, John has

suffered and is entitled to compensatory and punitive damages in an amount to be determined at

trial, but that accounts for all emotional distress that he has suffered, plus prejudgment interest,

attorney fees, and costs.

                                            CLAIM FOUR
                       Breach of Implied Covenant of Good Faith and Fair Dealing
                                        (Against Southwestern)

         148.     John restates and re-avers each and every allegation in the preceding paragraphs as

if fully restated herein.

         149.     John and Southwestern had a contractual relationship that was earmarked by, inter

alia, an imbalance of bargaining power and significant trust and confidence shared by the parties.

         150.     Thus, John and Southwestern had a special and confidential relationship from

which a duty of good faith and fair dealing arose on the part of Southwestern.


                                                  20
4810-7095-1917, v. 5
             Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 21 of 24




         151.     John fulfilled all contractual obligations owed by him.

         152.     Southwestern breached its duty of good faith and fair dealing as outlined herein,

including by finding John responsible and denying his appeal, which could only have occurred in

bad faith.

         153.     As a direct and proximate result of Southwestern’s actions and omissions, John has

suffered and is entitled to compensatory and punitive damages in an amount to be determined at

trial, but that accounts for all emotional distress that he has suffered, plus prejudgment interest,

attorney fees, and costs.

                                           CLAIM FIVE
                            Intentional Infliction of Emotional Distress
                                       (Against Defendants)

         154.     John restates and re-avers each and every allegation in the preceding paragraphs as

if fully restated herein.

         155.     In finding John responsible for sexual misconduct when all available evidence

pointed to his innocence, Defendants intentionally inflicted severe emotional distress.

         156.     Defendants acted intentionally or recklessly in finding John responsible where

Jane’s claims were demonstrably false, if not impossible, and she lacked any credibility.

         157.     In finding John responsible and expelling him from school, even though he was just

credits away from graduation and an expulsion will have devastating effects on his future,

Defendants exhibited extreme and outrageous conduct.

         158.     John’s emotional distress was directly and proximately caused by Defendant’s

actions.

         159.     As a result, John has suffered and is entitled to compensatory and punitive damages

in an amount to be determined at trial, but that accounts for all emotional distress that he has

suffered, plus prejudgment interest, attorney fees, and costs.


                                                   21
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 22 of 24




                                            CLAIM SIX
                                             Negligence
                                       (Against Southwestern)

         160.     John restates and re-avers each and every allegation in the preceding paragraphs as

if fully restated herein.

         161.     Southwestern owed John a legal duty to ensure that John received a fair and

impartial hearing process. Southwestern was on notice of Jane’s false claims and could reasonably

foresee that John could be wrongfully found to be responsible. Southwestern would not have been

subject to a heavy burden to provide John with a fair process as promised to him in the Policy.

         162.     Southwestern breached its duty to John when it permitted a discriminatory hearing

process to occur, in violation of what the University was obligated to provide him.

         163.     John sustained significant damages as a direct and proximate result of

Southwestern’s breach, including but not limited to his expulsion from the University.

         164.     As a result, John has suffered and is entitled to compensatory and punitive damages

in an amount to be determined at trial, but that accounts for all emotional distress that he has

suffered, plus prejudgment interest, attorney fees, and costs.

                                          CLAIM SEVEN
                                             Negligence
                                        (Against Dean Story)

         165.     John restates and re-avers each and every allegation in the preceding paragraphs as

if fully restated herein.

         166.     Dean Story owed John a legal duty to act with reasonable care. Dean Story had

knowledge of the falsity of Jane’s claims, and her threats against John, and could reasonably

foresee that John could be wrongfully found responsible or that Jane would take other action to

harm John or his reputation.




                                                  22
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 23 of 24




         167.     Dean Story breached this legal duty by overseeing a discriminatory process biased

against John.

         168.     John sustained significant damages as a direct and proximate result of Dean Story’s

breach, including but not limited to his expulsion from the University.

         169.     As a result, John has suffered and is entitled to compensatory and punitive damages

in an amount to be determined at trial, but that accounts for all emotional distress that he has

suffered, plus prejudgment interest, attorney fees, and costs.

         WHEREFORE, John respectfully requests that this Court:

         (A)      Issue a declaration that Southwestern’s process is unlawful;

         (B)      Award compensatory and punitive damages in an amount to be determined at trial,
                  but that accounts for all emotional distress suffered by John;

         (C)      Enter preliminary and permanent injunctive relief that vacates the decision of
                  Southwestern to expel John, that reinstates to allow John to complete his degree,
                  and permits John to play golf, that offers John the prorated portion of the Finch
                  Scholarship to which he is entitled, and that removes from his academic record all
                  references to the expulsion and any other related sanctions or disciplinary actions;

         (D)      Award court costs and other reasonable expenses incurred in maintaining this
                  action, including reasonable attorney fees; and

         (E)      Award such other relief as this Court may deem just and proper.

                                          JURY DEMAND

         Plaintiff respectfully demands a trial by jury pursuant to Fed. R. Civ. P. 39.


                                                /s/ David Kenneth Sergi


Dated: June 21, 2021




                                                   23
4810-7095-1917, v. 5
            Case 1:21-cv-00541-RP Document 1 Filed 06/21/21 Page 24 of 24




                                         Respectfully Submitted,

                                         /s/ David Kenneth Sergi
                                         David Kenneth Sergi (No. 18036000)
                                         Katherine Frank (No. 24105630)
                                         Sergi and Associates P.C.
                                         329 S. Guadalupe St.
                                         San Marcos, TX 78666
                                         P: (512) 759-8495
                                         F: (512) 392-5042
                                         E: david@sergilaw.com; katie@sergilaw.com
                                         Local Counsel for Plaintiff

                                         Susan C. Stone*
                                         Kristina W. Supler*
                                         KOHRMAN JACKSON & KRANTZ, LLP
                                         1375 E. 9th Street, 29th Floor
                                         Cleveland, OH 44114
                                         P: (216) 696-8700
                                         F: (216) 621-6536
                                         E: scs@kjk.com; kws@kjk.com
                                         *Pending Pro Hac Vice Admission

                                         Counsel for Plaintiff John Doe




                                         24
4810-7095-1917, v. 5
